Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed June 17, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1-6 and 8-18 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the multiple new limitations added to the claims, multiple changed limitations of the claims, and new claims.

Applicant doesn’t discuss the limitation of some claims (e.g. claim 3) where the different axes are located on a plane E1, and further limitations of other claims (e.g. 4, 5) claiming that the axes are almost on the plate E1, which is a different limitation (see 112 (b and d)).

Applicant argues that the piston 47 of Budzich does not adjust the swash plate, and states that stem (piston) 47 slides in piston 44, and adjusts the swivel angle of (swash) plate 23; and that piston 55 adjusts the swivel angle of (swash) plate 23. Applicant concludes that piston 44 cannot be considered the adjusting piston.
The examiner disagrees. All 3 elements 47, 44 and 55 are pistons, in that they slide within a chamber; and all 3 elements affect the positon of the swash plate 23, and therefore can be considered adjusting pistons. Applicant hasn’t indicated why only one of the pistons can be an adjusting piston.

Applicant argues that the piston 47 of Budzich is not limited by a bottom of a blind hole within a connecting plate or a flat protrusion of the housing in the vicinity of the blind hole. The examiner agrees that the blind hole is not in a connecting plate, but disagrees with the rest of the assertions.
stop and a second stop are provided for the at least one adjusting piston to limit a swivel angle of the swash plate, wherein the first stop is formed by a bottom of a blind hole…and the second stop is formed by a flat protrusion of a housing in the vicinity of the blind hole”. A bottom of blind hole 43 and a flat protrusion (45) of a housing in the vicinity of the blind hole form first and second stops for piston 44 (i.e. define its end positions), and since the end positions of piston 44 define the range of motion of piston 47, they also provide stops for piston 47, and clearly it also limits the swivel angle of the swash plate. 
Note that a teaching of the blind hole being in a connecting plate is taught by Becker et al (see 103 rejection).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
In claim 1 line 8 “a blind hole” is defined by the specification, as “the bottom of the blind hole is not closed completely, but comprises a transition bore” (paragraph 15).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8, 10-11, 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
In claim 2 line 4 “the at least one adjusting piston is guided in a bore in the connecting plate” is not supported by the disclosure, since the adjusting piston (22) is shown as being in the bore (11a), which is the “blind hole” of claim 1 line 8. In other words, the disclosure doesn’t include a bore (of claim 2) guiding the adjusting piston and a different blind bore (of claim 1) which forms a stop for the adjusting piston.
In claim 6 line 2-4 “the adjusting piston is further located in the housing and the control valve is located in a same part of the housing as the adjusting piston” is not supported by the disclosure, since they are in the connecting plate (11), not the housing.
In claim 10 line 3-4, emphasis added “the spherical end region forms a ball joint connection with a spherical recess in the adjusting piston on each of the two opposite sides” is not supported by the disclosure, since only one of the spherical end region forms a ball joint connection with a spherical recess in the adjusting piston, on only one of the two opposite sides (of either the adjusting lever or the adjusting piston)
Claims not specifically mentioned fail to comply with the written description requirement, since they depend from one of the above claims.

Claims 2-6, 8, 10, 11 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 2 line 2, both occurrences, claim 3-5 and 15-18 line 2, claim 6 line 2, 2-3 and 4, claim 10 line 4 and 5-6, claim 11 line 2-3 “the adjusting piston” is confusing, since it should refer back to the “at least one adjusting piston” of claim 1 line 4.
In claim 2 line 1-4 “in every functional position of the adjusting piston the longitudinal axis of the adjusting piston is aligned almost parallel to the drive shaft axis M in every functional position of the adjusting position” is confusing, since the underlined phrase repeats (almost- “the adjusting position” of line 3-4 (bolded and underlined) doesn’t make any sense) the bolded phrase and therefor seems redundant and should be deleted.

In claim 4 line 2-4 (claim 5 line 2-5 claims a similar limitation) “the drive shaft axis M, the longitudinal axis of the adjusting piston, the longitudinal axis of the adjusting lever and the central axis of the at least one return spring almost are located on the plane E1” is confusing, since the first 3 are claimed in claim 3 (from which claim 4 (and 5) depends) that they are on the plane (i.e. not almost).
In claim 8 line 2-4 “the adjusting lever provides for approximately parallel functional positions relative to the drive shaft axis M and/or approximately coaxial functional positions relative to the adjusting piston axis” is confusing, as to what the “approximately parallel functional positions” of the adjusting lever are. It is unclear whether this is the same as or different from the limitation of claim 2.
In claim 10 line 3-4 “the spherical end region forms a ball joint connection with a spherical recess in the adjusting piston on each of the two opposite sides” is confusing as to what the 2 opposite sides are referring to (see also 112a).
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

Claims 4-6, 8, 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claims 4 and 5, various axes are claimed as being “almost are located on the plane E1” (line 3-4, 4-5, respectively) and claims 16 and 17 the various axes are claimed as being “almost are located on the half plane E1*” (line 3, 3-4, respectively), which contradicts claim 3, which claim that at least some of these axes are on the plane E1 (i.e. not almost).
Claim 6 claims “the adjusting piston is further located in the housing” (line 2-3), which contradicts the limitation “the at least one adjusting piston is guided in a bore in the connecting plate” of claim 2, from which it depends (via claims 3 and 5).
The limitation of claim 8 may be identical to that of claim 2, from which it depends (via 3, 5 and 6), and therefore would not further limit claim 6.


	Claim Rejections - 35 USC § 102
Claims 1-4, 12 and 14-16 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Becker et al (7730826). Becker et al discloses an axial piston machine comprising a cylinder drum (16), non-rotatably connected to a drive shaft (18), accommodating a driving gear piston (20); a swash plate (22) adjusting a piston stroke of the driving gear piston, and acted on (indirectly, via 24) by a return spring (32); an adjusting piston (30) supported on the swash plate via an adjusting lever (24, or at least the portion not including 30); wherein first (36) and second (40) stops are provided for the adjusting piston, to limit a swivel angle of the swash plate, with the first stop formed by a bottom of a blind hole (34, note discussion under claim interpretation) within a connecting plate (14) and the second stop formed by a flat protrusion of a housing (12) in the vicinity of the blind hole.
Becker et al discloses the adjusting piston has a longitudinal axis almost parallel (i.e. is close to parallel, e.g. fig 4) to the drive shaft axis, in every functional position of the adjusting piston, and is guided in a bore (of 46) in the connecting plate (claim 2); wherein the drive shaft axis, the longitudinal axis of the adjusting piston and the longitudinal axis of the adjusting lever are on a plane E1 (e.g. fig 4; claim 3, part of claim 4 and 5); a central axis of the return spring is on or near the plane E1 (e.g. fig 4; rest of claim 4, part of claim 5); the drive shaft axis M, the longitudinal axis of the adjusting piston, the longitudinal axis of the adjusting lever and the central axis of the return spring almost are located on a half-plane El* proceeding from the drive shaft axis (e.g. fig 4; claim 15, 16); and the adjusting lever is arrestable at an end region (assumed to mean that it can only pivot at 26, a certain amount; claim 12); and the return spring is positioned between the swash plate and the housing (claim 14).



Claim Rejections - 35 USC § 103
Claims 1-6, 8-10, 12, 14-16 and 18 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Budzich (3256830) in view of Becker et al (7730826). Budzich discloses an axial piston machine comprising a cylinder drum (14), non-rotatably connected to a drive shaft (17), accommodating a driving gear piston (16); a swash plate (23) adjusting a piston stroke driving gear piston, and acted on by a return spring (59, 52, respectively through 55, 57 or 47, 53); an adjusting piston (44) supported on the swash plate via an adjusting lever (53); wherein first and second stops are provided for the adjusting piston, to limit a swivel angle of the swash plate, with the first stop formed by a bottom of a blind hole (43) and the second stop (45) formed by a flat protrusion of a housing (12) in the vicinity of the blind hole (part of claim 1), and the adjusting piston is guided in the blind hole (part of claim 2) ; but does not disclose that the first stop is within a connecting plate (rest of claim 1); or that the blind bore is in the connecting plate (part of claim 2).
Becker et al teaches, for an axial piston machine with an adjusting piston (30) supported on the swash plate via an adjusting lever (24, or at least the portion not including 30), adjusting a piston stroke of a driving gear piston (20), and with first (36) and second (40) stops provided for the adjusting piston, to limit a swivel angle of the swash plate, with the first stop formed by a bottom of a blind hole (34, not discussion under claim interpretation) and the second stop formed by a flat protrusion of a housing (12) in the vicinity of the blind hole; that the blind hole and first stop is within a connecting plate (14)
Since Budzich doesn’t disclose details of various parts of the housing and Becker et al does, it would have been obvious at the time the invention was made to one having ordinary skill in the art to form the housing of Budzich with a connecting plate within which is the blind hole and first stop, as taught by Becker et al (7730826)., since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.
Budzich discloses the adjusting piston has a longitudinal axis almost parallel (i.e. is close to parallel) to the drive shaft axis, in every functional position of the adjusting piston (rest of claim 2); wherein the drive shaft axis, the longitudinal axis of the adjusting .  

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Budzich (3256830) in view of Becker et al (7730826), and further in view of Shilling (5304043). The modiifed Budzich discloses all of the elements of claim 13, as discussed above; but does not disclose that the adjusting lever comprises plastics, brass, aluminum or an aluminum alloy.
Shilling teaches, for an axial piston machine with a lever with spherical end regions on both sides; that the lever comprises plastics and aluminum (column 6 line 47-49).



	Conclusion
Claim 11 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (a, b and d (for 17)) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745